By the Court,

Brown, J.
This case comes into this Court on appeal from J ustice’s Court.
The notice of trial was served upon the attorney of the appellee, whose appearance has been duly entered in this Court and was signed, “ Balch, Smiley & Balch, attorneys for appellant.”
It is admitted that the appearance of appellant’s attorneys has not been entered in the common rule book.
J. V. Rogers, for Appellee, insists that the motion should bq donied, and cites Bule 100, of this Court, as follpws:
*69“No attorney shall be deemed to have appeared in any civil cause appealed to this Court from judgments rendered by Justices of the Peace, until such attorney shall have entered his appearance by rule in the common rule book.”
No note of issue has been served on the Clerk as required by § 4348, C. L., and no cause is shown for the neglect.
The non-compliance with the rule and the statute referred to, or either of them, is deemed sufficient reason for denying the motion.